Citation Nr: 0907897	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  A low back disorder was not shown in service or for many 
years thereafter.  

2.  Degenerative joint disease of the lumbar spine is not 
related to active duty service or any incident therein.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records indicate that the Veteran received 
medical care for low back complaints between August 1960 and 
September 1960.  He reported nearly constant low back pain 
with some radiation down his right leg since having been 
involved in an automobile accident approximately one year 
prior to the in-service treatment session.  A physical 
examination of his low back, as well as X-rays taken of his 
lumbar spine, in September 1960 were negative.  

The remainder of the service treatment records, including the 
June 1962 separation examination, are negative for complaints 
or treatment referable to a low back disorder or any symptoms 
reasonably attributable thereto.  As such, the evidence does 
not support a finding that a low back disorder was incurred 
during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a low back disorder.  According to 
available post-service medical records, he was treated for 
back pain in October 1999.  Lumbosacral strain was assessed 
in February 2001.  Lumbar disc disease and neuropathy were 
suspected in April and May 2001.  

Electromyograph testing completed in June 2001 showed L5-S1 
radiculopathy.  Magnetic resonance imaging also completed on 
the Veteran's lumbosacral spine at that time showed 
significant arthritis and degenerative disc disease at 
multiple levels.  A January 2006 VA spine examination 
confirmed a diagnosis of degenerative joint disease of the 
lumbar spine.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (July 1962) and the initial reported 
symptoms related to low back pain approximately 
three-and-a-half decades later (October 1999).  Indeed, 
lumbosacral strain was not assessed until February 2001-and 
radiculopathy, arthritis, and degenerative disc disease were 
not shown until June 2001-almost four decades after the 
Veteran's discharge from service.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In this regard, the Board acknowledges the Veteran's 
assertions of a continuity of low back symptomatology since 
service.  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued low back symptoms since service is inconsistent 
with the other evidence of record.  Indeed, as the Board has 
discussed herein, service treatment records reflect 
complaints of low back pain between August and September 1960 
but are absent of any pertinent objective findings.  The June 
1962 separation examination provided no evidence of 
complaints of, or findings referable to, a low back disorder.  
Also, post-service evidence does not provide a diagnosis of a 
low back disorder until nearly four decades after active 
service.  

The Board has weighed the Veteran's statements as to 
continuity of low back symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed arthritis of the lumbar spine to active 
duty, despite the Veteran's contentions to the contrary.  

In this regard, the Board acknowledges that, in May 2005, 
June 2005, and November 2007, private physicians who treated 
the Veteran for several years concluded that the degenerative 
disc disease and arthritis of his lumbar spine "possibl[y] . 
. . date[s] back to his original [in-service] injury."  At 
those treatment sessions, the Veteran had reported falling 
off slippery logs onto another log during basic training.  

Conversely, in conjunction with a January 2006 VA spine 
examination, the examiner had the opportunity to review the 
claims folder.  Upon review of the claims file (including 
service treatment records) as well as an examination of the 
Veteran's low back, the examiner was unable to establish a 
causal relationship between the current degenerative joint 
disease of the Veteran's lumbar spine and his purported 
in-service low back injury.  

In support of this opinion, the examiner referenced the 
negative objective evaluation findings shown by physical 
examination conducted on the Veteran's low back, and X-rays 
taken of his lumbar spine, at a September 1960 treatment 
session.  Also of significance to the examiner was the 
conservative post-service treatment that the Veteran received 
for his low back complaints.  

In assigning high probative value to this VA report, the 
Board notes that the examiner reviewed the claims file, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  

On the other hand, the private opinions expressed in the May 
2005, June 2005, and November 2007 letters were not based on 
a review of the claims folder.  Although not dispositive, of 
particular significance to the Board is the fact that these 
private physicians did not discuss the negative findings 
shown on physical examination and radiographic films in 
September 1960 and at the June 1962 separation examination.  
Further, the physicians offered no basis for their opinions.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Indeed, the evidence of record supports the conclusion of the 
January 2006 VA examiner.  As previously discussed herein, 
service treatment records reflect complaints of low back pain 
between August and September 1960 but are absent of any 
pertinent objective findings.  The June 1962 separation 
examination provided no evidence of complaints of, or 
findings referable to, a low back disorder.  Also, 
post-service evidence does not provide a diagnosis of a low 
back disorder until nearly four decades after active service.  
For these reasons, the Board finds the January 2006 VA 
examiner's opinion to be of great probative value than those 
opinions expressed by the private physicians.  

In light of this discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

In reaching this decision, the Board has also considered the 
lay statements of record.  The Veteran has consistently 
described low back pain since service.  Family members have 
discussed their observations of the Veteran's low back 
problems after his return home from active duty.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As laypeople, however, he and his 
family members are not competent to offer opinions on a 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims folder.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an association 
between the current arthritis of his lumbar spine and 
service.  In light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
this service connection claim and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter also informed 
the Veteran of what evidence was required to substantiate 
this service connection issue and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in correspondence 
dated in May 2006, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings as well as notice of the type of evidence 
necessary to establish effective dates.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection claim on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of pertinent VA and private 
post-service treatment that the Veteran received.  Also, he 
underwent a relevant VA examination in January 2006.  In 
addition, he was accorded an opportunity to present testimony 
at a hearing before RO personnel or a Veterans Law Judge, but 
he declined to do so.  The Board finds, therefore, that the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the service 
connection claim on appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this service 
connection claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


